Citation Nr: 0718351	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-22 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel






INTRODUCTION

The veteran served on active duty from October 1956 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision in 
which the RO denied the veteran's claim for a compensable 
rating for bilateral hearing loss.  In January 2005, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in May 2005, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2005.

The Board points out that, in August 2004 and October 2004 
written statements, the veteran indicated that he wants an 
increased rating for his service-connected tinnitus (a 
condition that is separately rated).  As this matter is not 
properly before the Board, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In October 2004, VA audiometric testing revealed Level V 
hearing in the right ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria formula for all possible schedular 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a September 2004 pre-rating letter notified 
the appellant regarding what information and evidence is 
needed to substantiate his claim for increase, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim.  
This letter clearly meets the VCAA's timing of notice 
requirements.

Regarding the notice requirements of Dingess/Hartman, in this 
appeal, the veteran's status is not at issue, and the notice 
requirements pertaining to existence of disability and nexus 
were met via the September 2004 letter, addressed above.  
While the veteran has not been informed of how disability 
ratings and effective dates are assigned, and the type of 
evidence that impacts those determinations, the RO's omission 
in this regard is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks the authority to consider harmless error).  As 
the Board's decision herein denies the claim for increased 
rating, no effective date or rating is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of VA treatment 
records from the VA Medical Center (VAMC) in Albany, New 
York, the report of an October 2004 VA audiological 
evaluation, and various statements by and on the veteran's 
behalf, to include the statement of a friend.  As explained 
in more detail, below, further audiological evaluation of the 
veteran in connection with this claim is not necessary. 

In summary, in connection with the RO's consideration of the 
claim for a compensable rating for bilateral hearing loss, 
the duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the veteran 
and his representative have been notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of this matter, at this juncture.  
See Mayfield, 20 Vet. App. at 543.  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

In August 2004, the veteran filed a claim contending that the 
veteran's service-connected bilateral hearing loss disability 
has increased in severity.  

VA treatment notes dated from May to June 2004 reflect 
assessments of mild to moderately severe sensorineural 
hearing loss in the right ear and normal hearing sensitivity 
to 2000 Hertz with moderate sensorineural hearing loss 
thereafter in the left ear.  

On October 2004 VA audioligcal evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
70
65
60
LEFT
10
15
20
50
60

The average of frequencies 1000 through 4000 Hertz was 63 
decibels for the right ear and 36 decibels for the left ear.  
The examiner listed the percentage of speech discrimination 
as 84 percent in the right ear and 100 percent in the left 
ear.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86 (b).

In this case, the record reveals pure tone thresholds meeting 
the definition of an exceptional pattern of hearing 
impairment for the right ear under 38 C.F.R. § 4.86(a).  
Hence, the veteran may benefit from application of this 
provision.

In this case, the October 2004 VA audiometry results-the 
only testing results pertinent to the current claim for 
increase-reveals that the veteran has Level V hearing in the 
right ear, and Level I hearing in the left ear, based on 
application of the reported findings to Tables VI and VIa.  
Application of these findings to Table VII corresponds to a 
noncompensable (0 percent) rating under under 38 C.F.R. §§ 
4.85 and 4.86, Diagnostic Code 6100.  

The Board has considered written statements submitted by the 
veteran and his friend detailing the extent and severity of 
his service-connected bilateral hearing loss in relation to 
his blindness.  The Board in no way discounts the 
difficulties that the veteran experiences as a result of his 
service-connected bilateral hearing loss as well as his 
nonservice-connected eye disorder.  However, it must be 
emphasized that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Additionally, the Board finds that there is no objective 
evidence to show that the veteran's service-connected 
bilateral hearing loss has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (cited to and discussed in the May 2005 SOC).  In 
this regard, the Board notes that the veteran's disability 
has not objectively shown to markedly interfere with 
employment.  There also is no objective evidence that the 
disability has warranted frequent periods of hospitalization, 
or that it has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that, in the May 2007 
appellant's brief, the veteran's representative argues that 
VA's audiological testing (in particular, in October 2004, 
performed in a sound-controlled room) does not accord with 
the requirement of 38 C.F.R. § 4.10 (2006) that examiners 
must furnish "a full description of the effects of 
disability upon the person's ordinary activity" (p. 3).  
However, the regulation specifically applicable to evaluation 
of hearing impairment, 38 C.F.R. § 4.85 (2006), specifically 
states that an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  The only 
other requirement listed for such tests is that examination 
will be conducted without the use of hearing aids.  The 
above-cited October 2004 examination report indicates that 
the hearing evaluation was conducted consistent with the 
requirements of 38 C.F.R. § 4.85(a) (2006).  As the 
examination complied with the regulation specifically 
applicable to it, and 38 C.F.R. § 4.10 does not indicate the 
type of room (sound-controlled or otherwise) in which an 
examination for hearing impairment must take place, the Board 
finds that, contrary to the arguments of the veteran's 
representative, the VA audiological evaluation conducted in 
October 2004 is consistent with the governing legal 
authority, and thus, adequate for rating purposes.

Under these circumstances, the Board finds that the record 
presents no basis for the assignment of a compensable rating 
for bilateral hearing loss, and the claim for increase must 
be denied.  Given the mechanical method of deriving ratings 
for hearing loss (and, in this case, given the 
inapplicability of 38 C.F.R. § 3.321, as well), the benefit-
of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


